*7OEIMIOH,
By his Honor John St. Baúl.
George R. Sweeney entered plaintiff’s employ as a salesman on commission. He furnished a Bond with Hell Sweeney and Adam KirBer as sureties thereon, for the faithful performance of his duties, including the return of merchandise not accounted for and the repayment of monies drawn in excess of his commissions.
There was judgment Below against all defendants in solido for .f721.1V; Being $664.53 for money overdrawn, and $66.64 as the value of samples not returned. The sureties appeal.
The evidence of Ernest J. Carruthers, plaintiff’s assistant office manager and Bookkeeper, testifying from personal knowledge and unoontradicted, shows conclusively that at the time Geo. E. Sweeney severed his connection with plaintiffs, he had -overdrawn his aooount to the extant of $664.53, and that he had repeatedly Bean furnished with statements showing his-overdraftj which he had never disputed. This witness is oorroBorated (if such corrohoratior Be necessary) By the positive statement of oounsel for plaintiff that Swweney acknowledged to him the existence and amount of this overdraft; which statement the trial judge Believed, and so do we.
*8June 13th, 1921.
Aa to ths samples, we do not think tha evidence ¿•(►sufficient. Counsel admits that Sweeney, whilst acknowledging tha overdraft, yet flatly denied any liability whatever for tha samples; and that whan ha wrote to plaintifffor Info rotation regarding tha sama they answered that they oould not give it, "as they had nona at thalr command."
fha Judgment appealed from la therefore amended so as to reduce the amount allowed against Neil Sweeney and Adam Eftrber (in solido) to Six Hundred and Sixty-four Dollars, and fifty-three oants ($664.60), with legal Interest from judloial demand and the costs of tha court below. And as thus amended said judgment la affirmed; plaintiff to pay oosts of appeal.
Hew Orleans la,